--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1

PREMIERWEST BANCORP

EMPLOYMENT AGREEMENT
 FOR

JAMES M. FORD

Dated as of February 1, 2006.

--------------------------------------------------------------------------------

   

Table of Contents 

            Page  1. EMPLOYMENT    1  2. TERM OF AGREEMENT    1                 
   2.1    Offer of Employment/Initial Term/Automatic Renewal    1               
     2.2    Perpetual Term After Change in Control    2                     2.3 
  Termination Upon Retirement    2  3. NO TERM OF EMPLOYMENT    2  4. DUTIES   
2                     4.1 Duties    2                     4.2 Obligations    3 
5. COMPENSATION    3                     5.1 Base Salary    3                   
 5.2 Vacation    3                     5.3 Stock Options    3                   
 5.4    Long-Term Care Insurance    4                     5.5 Disability Policy 
  4                     5.6 Automobile    4                     5.7 Other
Benefits    4                     5.8 Reimbursements    4                   
 5.9    Existing Benefit Agreements    4                     5.10
Reimbursements    4                     5.11 Additional Benefit Agreement    4 
6. TERMINATION    5                     6.1 For Cause    5                   
 6.2 Without Cause    5                     6.3    For Good Reason    5         
           6.4 Resignation    6                     6.5    Death or Disability 
  6                     6.6 Retirement    6  7. DEFINITIONS    6               
     7.1 Cause    6                     7.2 Good Reason    7                   
 7.3 Disability    8                     7.4    Change in Control    8  8.
PAYMENT UPON TERMINATION    9  9. RETIREMENT BENEFITS    9                   
 9.1    Stock Option Vesting    9                     9.2    401(k)
Contribution    9                     9.3    Retiree Health Insurance    9     
               9.4 Long-Term Care Insurance    10  10. CONSIDERATION FOR RELEASE
OF CLAIMS    10                     10.1 Normal Retirement Benefits    10       
                                                                                                 
   

 i. 

--------------------------------------------------------------------------------

11.    CONSIDERATION FOR NOT COMPETING    10               11.1 Self-imposed
Limitation    10               11.2 Amount/Payment of Consideration    11  12. 
  CHANGE IN CONTROL RETENTION BONUS    11  13.    IRC 280G ADJUSTMENT    11 
14.    CONFIDENTIALITY AND CREATIVE WORK    12               14.1 Nondisclosure 
  12               14.2 Injunctive Relief    12               14.3 Creative
Work    13  15.    DISPUTE RESOLUTION    13               15.1 Arbitration   
13               15.2 Expenses/Attorneys' Fees    13               15.3
Injunctive Relief    13  16.    NOTICES    14  17.    GENERAL PROVISIONS    14 
             17.1 Governing Law    14               17.2 Saving Provision    14 
             17.3 Survival Provision    14               17.4 Captions and
Counterparts    14               17.5 Entire Agreement    14               17.6
Previous Agreement    14               17.7 Waiver/Amendment    15             
 17.8 Assignment    15  18.    ADVICE OF COUNSEL    15 


ii.

--------------------------------------------------------------------------------

      This Employment Agreement (this "Agreement") by and among PremierWest
Bancorp, an Oregon corporation, PremierWest Bank, an Oregon state chartered bank
(the "Bank"), (collectively "PremierWest") and James M. Ford ("Executive"), is
dated as of 2/1/2006.

RECITALS

     A. Employment Desired. PremierWest recognizes that Executive possesses
unique skills, knowledge, and experience related to PremierWest's business, and
it is anticipated that Executive will make major contributions to the
profitability, growth and financial strength of PremierWest and its affiliates.
PremierWest desires to employ Executive, and Executive desires to be employed by
PremierWest. PremierWest desires to provide incentives for Executive to remain
employed until retirement age and following a Change in Control.

     B. No Currently Anticipated Change in Control. As of the date of this
Agreement none of the conditions or events included in the definition of the
term "golden parachute payment" that is set forth in Section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C.1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(l)(ii) [12 CFR 359.1(f)(l)(ii)]
exists or, to the best knowledge of PremierWest, is contemplated insofar as
PremierWest or any affiliates are concerned.

AGREEMENT

     1. EMPLOYMENT. PremierWest shall employ Executive according to the terms
and conditions of this Agreement, for the period stated in Section 2 below.
Initially, Executive shall serve as Senior Executive Vice President.

    2. TERM OF AGREEMENT.

        2.1 Offer of Employment/Initial Term/Automatic Renewal. The initial term
of this Agreement shall commence on the date Executive commences full-time work
for PremierWest, which date shall be not later than April 1, 2006, and shall
expire on December 31, 2006. Executive shall: i) give PremierWest notice of
intent to commence full-time work not later than 30 days prior to the date on
which Executive's work will begin; ii) give notice to Executive's current
employer, as of the date of such notice, ("Current Employer") of Executive's
termination of employment with the Current Employer; and iii) give PremierWest a
copy of the notice given by Executive to the Current Employer. Prior to the
delivery of such notices by Executive to PremierWest, this Agreement shall
constitute an offer of employment by PremierWest to executive, which offer may
be withdrawn, at any time, by written notice from PremierWest to Executive.
Except as otherwise provided in this Section 2.1, the delivery of such

1 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

notices by Executive to PremierWest shall constitute acceptance of the offer of
employment and result in a binding agreement between PremierWest and Executive.
If the Current Employer terminates Executive after Executives notice of
termination of employment, Executive may, at any time thereafter commence
full-time work for PremierWest. Within 30 days following the execution of this
Agreement, Executive will complete and deliver to PremierWest an employment
application and take a drug test, and PremierWest will perform background and
credit checks. If the drug test results are positive for non-prescribed,
controlled substances, or if the background or credit checks are unacceptable to
PremierWest, this offer of employment may be withdrawn by PremierWest, by
written notice to Executive given not later than 15 days following the
completion of the drug test and submission to PremierWest of the employment
application. If Executive has not commenced work for PremierWest on or before
April 1, 2006, this offer of employment shall be deemed withdrawn and of no
force or effect, without further notice. On December 31, 2006, and on each
anniversary of the expiration date, thereafter, this Agreement shall be extended
automatically for one (1) additional year unless the Board determines that the
term shall not be extended. If the Board determines not to extend the term, it
shall promptly notify Executive in writing and this Agreement will remain in
force only until its term expires. While the Board's election not to extend the
term of this Agreement may be exercised at any time, at its sole discretion, the
termination of employment that results from such action shall be deemed a
termination prior to the expiration of this Agreement pursuant to the provisions
of Section 6, below, and, as a result thereof, Executive may be entitled to
benefits as provided in Sections 8, 9, 10 and/or 11, below.

     2.2 Perpetual Term After Change in Control. Following a Change in Control,
this Agreement will be subject to a perpetual term and will only be terminable
with Executive's written consent.

     2.3 Termination Upon Retirement. Unless sooner terminated, Executive's
employment shall terminate automatically when he reaches age 65.

    3. NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement,
PremierWest may terminate Executive's employment at any time for any lawful
reason or for no reason at all, subject to the provisions of this Agreement.

    4. DUTIES.

        4.1 Duties. As Senior Executive Vice President, Executive shall serve
under the direction of the Board, the Bank's Board (the "Bank Board"), and the
Chief Executive Officer (the "Supervisor") and in accordance with the Articles
of Incorporation and Bylaws (as each may be amended or restated from time to
time) of PremierWest Bancorp and the Bank, respectively.

2 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

        4.2 Obligations.

                (a) Executive agrees that to the best of Executive's ability and
experience, Executive will at all times loyally and conscientiously perform all
of the duties and obligations required of Executive pursuant to the express and
implicit terms of this Agreement and as directed by the Board or the Supervisor.

                (b) Executive shall devote Executive's entire working time,
attention and efforts to PremierWest's business and affairs, shall faithfully
and diligently serve PremierWest's interests and shall not engage in any
business or employment activity that is not on PremierWest's behalf (whether or
not pursued for gain or profit) except for (a) activities approved in writing in
advance by the Board and (b) passive investments that do not involve Executive
providing any advice or services to the businesses in which the investments are
made.

                (c) On or before August 31, 2006, Executive shall establish
permanent, primary residency for himself and his family in Jackson County,
Oregon.

    5. COMPENSATION. For all services performed under this Agreement,
PremierWest agrees to pay the following compensation and benefits:

        5.1 Base Salary. Executive's annual base salary is $185,500 payable in
semimonthly installments (the "Base Salary"). Executive's base salary shall be
subject to annual review by the Board's Compensation Committee. Taking into
account the committee's recommendation, the Board may increase the Base Salary,
but the Base Salary shall not be reduced.

        5.2 Vacation. Executive is entitled to not less than four (4) weeks of
paid vacation per calendar year to be used in accordance with the terms and
conditions of the Bank's personnel policies. Paid vacation for a partial year's
employment shall be prorated on a daily basis. Notwithstanding anything in the
Bank's personnel policies to the contrary, up to two weeks of Executive's four
weeks of paid vacation may be carried over from one year to the next if unused
by the end of the year, but Executive shall not be entitled under any
circumstance to payment for unused vacation.

        5.3 Stock Options. Upon commencement of the term of this Agreement,
Executive and PremierWest Bancorp will execute a Stock Option Agreement
providing for the issuance to Executive of an option to purchase up to 50,000
shares of common stock of PremierWest Bancorp. The Stock Option Agreement shall
provide an exercise price equal to the closing price on the day immediately
prior to the date the Stock Option Agreement is executed and for vesting in
equal increments over a 5-year period. Executive is eligible to participate in
PremierWest Bancorp's stock option plans and other stock-based compensation,
incentive, bonus, or purchase plans currently existing or adopted during the
term of this Agreement for the benefit of officers or employees.

3 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

      5.4 Long-Term Care Insurance. Provided Executive and Executive's spouse
qualify for coverage based upon rates standard for individuals of their
respective ages, PremierWest will pay the premiums on long term care insurance
policies for Executive and Executive's spouse. PrernierWest may cease to pay
such premiums at any time prior to a Change in Control or prior to vesting of
such benefits under Section 9 or 10 below, but following a Change in Control or
vesting of the benefits under Section 9 or 10 below, PremierWest shall continue
to pay all remaining premium payments, if PremierWest has made a premium payment
on the policy the preceding 12 months.

      5.5 Disability Policy. Executive may participate in the group disability
income insurance coverage program, offered from time to time by PremierWest to
its employees.

      5.6 Automobile. PremierWest shall provide a vehicle of it's choosing for
use by Executive during the term of his employment. Upon Termination Without
Cause or Termination For Good Reason, PremierWest shall transfer all right,
title, and interest in and to the vehicle to Executive.

      5.7 Club Dues. During the term of this Agreement, PremierWest shall pay
Executive's monthly golf and social dues at the Rogue Valley Country Club.

      5.S Moving Expense Reimbursement. At such time as Executive moves himself
and his family to Jackson County, Oregon, PremierWest shall reimburse to
Executive reasonable expenses incurred by Executive for moving, including
selling and closing costs in selling Executive's home and purchasing a new home
and costs of moving household furniture and furnishings. Reimbursement of such
expenses shall not exceed $60,000.

      5.9 Other Benefits. Executive is entitled to participate in all officer or
employee compensation, bonus, incentive, and benefit plans in effect from time
to time throughout the term of this Agreement, which PremierWest generally makes
available to its officers and employees, including without limitation plans
providing pension, medical, dental, disability, and group life benefits, and
401(k) retirement plans, and to receive any and all other fringe benefits
generally made available by PremierWest to its officers and employees, from time
to time, provided that Executive satisfies the eligibility requirements for any
such plans or benefits.

      5.10 Reimbursements. Executive shall be entitled to reimbursement for all
reasonable business expenses incurred in performing his obligations under this
Agreement, including but not limited to all reasonable business travel and
entertainment expenses incurred while acting at the request of or in the service
of PremierWest, provided such expenses are incurred and accounted for in
accordance with the policies and procedures established from time to time by
PremierWest.

      5.11 Additional Benefit Agreements. Upon commencement of the term of this

4 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

Agreement., Executive and PremierWest Bancorp will execute the following
additional benefit agreements, the benefits under which shall be governed solely
by the terms of those agreements:

         (a) Executive Survivor Income Agreement (death benefits) based upon a
term life policy of $150,000.00, provided Executive qualifies for coverage based
upon rates standard for an individual of his age; and

         (b) Voluntary Deferred Compensation Agreement.

     6. TERMINATION. Executive's employment may be terminated before the
expiration of this Agreement as described in this Section, in which event
Executive's compensation and benefits shall terminate except as otherwise
provided in this Agreement. Any purported termination by PremierWest or by
Executive shall be communicated by written notice of termination to the other.
The notice must state (i) the specific termination provision of this Agreement
relied upon, (ii) the date on which termination shall become effective and (iii)
if Termination For Cause or Termination For Good Reason the notice must state in
reasonable detail the facts and circumstances forming the basis for termination.
Employment shall terminate:

         6.1 For Cause. Upon delivery to Executive of notice of termination of
Executive for Cause (as defined in Section 7.1 below), along with a copy of the
duly adopted Board or Bank Board resolution finding Cause, as described below
("Termination For Cause").

                 (a) As a prerequisite to Termination For Cause, at a meeting
called and held for such purpose the Board or Bank Board must adopt a resolution
which (i) contains findings that, in the good faith opinion of the Board or Bank
Board, as appropriate, Executive has committed an act constituting Cause, and
(ii) specifies the particulars thereof in detail. The resolution must be adopted
by the affirmative vote of at least 75% of the directors of the Board or the
Bank Board.

                 (b) Notice of that meeting and the proposed Termination For
Cause shall be given to Executive a reasonable amount of time before the
meeting. Executive and his counsel (if Executive chooses to have counsel
present) shall have a reasonable opportunity to be heard at the meeting. Nothing
in this Agreement limits Executive's or his beneficiaries' right to contest the
validity or propriety of the Board or Bank Board's determination of Cause.

         6.2 Without Cause. Upon PremierWest's termination of Executive without
Cause, upon 90 days' written notice, at any time in PremierWest's sole
discretion, for any reason other than for Cause or for no reason ("Termination
Without Cause"). A Change in Control does not in itself constitute Termination
Without Cause.

         6.3 For Good Reason. Upon Executive's termination of the employment for
Good Reason (as defined in Section 7.2 below) ("Termination For Good Reason").

5 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

         6.4 Resignation. Upon Executive's voluntary resignation without Good
Reason ("Resignation"), written notice of which Executive must give to
PremierWest at least 90 days in advance of Resignation.

         6.5 Death or Disability. Upon Executive's death or Disability (as
defined in Section 7.3 below).

         6.6 Retirement. Upon Executive reaching the retirement age of 65
("Retirement Age"). The automatic termination upon reaching Retirement Age is
referred to as "Retirement."

    7. DEFINITIONS.

        7.1 Cause. "Cause" for Executive's termination will exist upon the
occurrence of one or more of the following events:

                         (a) Fraudulent Conduct. An intentional act of fraud,
embezzlement, or theft by Executive in the course of his employment with
PremierWest Bancorp or the Bank. No act or failure to act on Executive's part
shall be deemed to have been intentional if it was due primarily to an error in
judgment or negligence. An act or failure to act on Executive's part shall be
considered intentional if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in PremierWest's best
interests;

                         (b) Material Breach of Agreement. A material breach by
Executive of this Agreement if such breach is not remedied or is not being
remedied to the Board or the Bank Board's satisfaction within 30 days after
written notice including a detailed description of the breach has been delivered
by the respective board to Executive;

                         (c) Gross Negligence/Insubordination. Gross negligence
or insubordination by Executive in the performance of his duties as an officer
of PremierWest Bancorp or the Bank if such gross negligence or insubordination
is not remedied or is not being remedied to the Board or the Bank Board's
satisfaction within 30 days after written notice including a detailed
description of the gross negligence or insubordination has been delivered by the
respective board to Executive;

                         (d) Breach of Fiduciary Duties. A breach by Executive
of his fiduciary duties to PremierWest Bancorp and its stockholders or
misconduct involving dishonesty, in either case whether in his capacity as an
officer of PremierWest Bancorp or the Bank;

                         (e) Criminal Conviction. Conviction of Executive for a
felony or conviction of a misdemeanor involving moral turpitude;

6 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

                         (f) Violation of Law. Intentional violation of any law
or significant policy of PremierWest Bancorp or the Bank committed in connection
with Executive's employment, which has a material adverse effect on PremierWest
Bancorp or the Bank; or

                         (g) FDIC Removal Order. Removal of Executive from
office or prohibition of Executive from participating in the conduct of
PremierWest Bank's affairs by an order issued under section 8(e)(4) or (g)(l) of
the Federal Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(l).

         7.2 Good Reason. "Good Reason" for Executive's resignation of
employment will exist upon the occurrence, without Executive's consent, of one
or more of the following events, if Executive has informed PremierWest in
writing of the circumstances described below in this Section 7.2 that could give
rise to Termination For Good Reason and PremierWest has not removed the
circumstances within 30 days of the written notice:

                    (a)  Reduction in Base Salary. A reduction of Executive's
Base Salary;

                    (b)  Reduced Participation in Bonus, Incentive,
Compensation, and Other Plans.  A reduction of Executive's bonus, incentive, and
other compensation award opportunities under PremierWest Bancorp's benefit plans
and the Bank's benefit plans, unless in the case of either, a company-wide
reduction of all officers' award opportunities occurs simultaneously;

                    (c) Participation in Benefit Plans. Discontinuance of
Executive's participation in any officer or employee benefit plan maintained by
PremierWest Bancorp or by the Bank, unless the plan is discontinued by reason of
law or loss of tax deductibility to PremierWest with respect to contributions to
the plan, or is discontinued as a matter of PremierWest Bancorp policy or
PremierWest Bank policy applied equally to all participants in the plan;

                    (d) A Reduction in Responsibilities or Status based on one
of the following:

                             (1) Assignment to Executive of duties or
responsibilities that are materially inconsistent with Executive's position as
stated in this Agreement or that represent a material reduction of his
authority;

                             (2) Any other action by PremierWest that results in
a material reduction or material adverse change in Executive's position,
authority, duties or responsibilities;

                             (3) Failure to appoint or reappoint Executive to
the position stated in this Agreement; or

7 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

                         (4) Following a Change in Control, failure to retain
Executive in an executive officer position with authority, duties or
responsibilities consistent with that of an executive officer. (Subsections
(d)(l), (2) and (3) do not apply following a Change in Control);

                 (e) Failure to Obtain Assumption Agreement. The failure of a
successor or assign of the Bank to assume and agree to perform this Agreement,
if assignment and assumption does not occur automatically under operation of
law;

                 (f) Termination without Compliance with this Agreement.
Termination by PremierWest of Executive's employment without the notice required
under this Agreement;

                 (g) Material Breach. A material breach of this Agreement by
PremierWest that is not corrected within a reasonable time; or

                 (h) Relocation of Executive. Requiring Executive to change his
principal work location, to any location that is more than 35 miles from the
location of PremierWest Bancorp's principal executive offices on the date of
this Agreement.

         7.3 Disability. "Disability" shall mean that (i) Executive has been
unable to perform Executive's duties under this Agreement as a result of
Executive's incapacity due to physical or mental illness for at least 90
consecutive calendar days or 150 calendar days during any consecutive 12 month
period and (ii) a physician selected by PremierWest and its insurers and
acceptable to Executive or Executive's legal representative (with such Agreement
on acceptability of the physician not to be unreasonably withheld), determines
the incapacity to be continuing, to the extent that Executive cannot continue to
perform essential functions of Executive's position with or without reasonable
accommodation. Executive shall not be deemed to be disabled, however, if he
returns to work on a full-time basis, with the ability to perform all essential
functions within 30 days after PremierWest gives him notice of termination due
to Disability. PremierWest may require Executive to submit to such physical or
mental evaluations and tests as the board of directors deems appropriate.

         7.4 Change in Control. For purposes of this Agreement, a "Change in
Control" shall be deemed to have occurred when any of the following events take
place:

                 (a) Merger. PremierWest Bancorp merges into or consolidates
with another corporation, or merges another corporation into PremierWest
Bancorp, and as a result, less than 50% of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were the holders of PremierWest Bancorp's voting securities
immediately before the merger or consolidation. The term "person" means an
individual, corporation, partnership, trust, association, joint venture, pool,
syndicate, sole proprietorship, unincorporated organization or other entity.

                (b) Acquisition of Significant Share Ownership. A report on
Schedule

8 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

13D or another form or schedule (other than Schedule 13G) is filed or is
required to be filed under sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner of 25% or more of a class of
PremierWest Bancorp's voting securities, but this paragraph (b) shall not apply
to beneficial ownership of voting shares of PremierWest Bancorp owned by a
qualified retirement plan or held in a fiduciary capacity by an entity in which
PremierWest Bancorp or the Bank, directly or indirectly beneficially owns, or
has the right to vote, 50% or more of the outstanding voting securities;

                     (c) Change in Board Composition. During any period of two
(2) consecutive years, individuals who constitute PremierWest Bancorp's board of
directors at the beginning of the two-year period cease for any reason to
constitute at least a majority thereof; provided, however, that for purposes of
this paragraph (c), each director who is first elected by the board (or first
nominated by the board for election by stockholders) by a vote of at least
two-thirds of the directors who were directors at the beginning of the period
shall be deemed to have been a director at the beginning of the two-year period.

                     (d) Sale of Assets. PremierWest Bancorp sells to a third
party all or substantially all of PremierWest Bancorp's assets. For this
purpose, sale of all or substantially all of PremierWest Bancorp's assets
includes sale of PremierWest Bank.

     8. PAYMENT UPON TERMINATION. Upon termination of Executive's employment for
any of the reasons set forth in Section 6 above, Executive or Executive's
estate, as appropriate, will receive payment for all Base Salary earned through
the date of termination and, except in the event of Termination For Cause or
Resignation, all unpaid bonus or incentive compensation due to Executive for the
previous calendar year. Such amount shall be paid by the end of the business day
following termination or sooner if required by applicable law.

     9. RETIREMENT BENEFITS. Upon Retirement, Executive shall additionally be
entitled to the following benefits:

             9.1 Stock Option Vesting. Executive shall also be fully vested in
any stock options, restricted stock grants, or other similar equity compensation
arrangements regardless of whether the respective plan provides for accelerated
vesting.

             9.2 401(k) Contribution. PremierWest shall contribute or cause to
be contributed to Executive's 401(k) plan account the matching and profit
sharing contributions, if any, that would have been made had Executives
employment not terminated before the end of the plan year.

             9.3 Retiree Health Insurance. Subject to the conditions set forth,
in this Section 9.3, Executive shall be entitled to retiree health care coverage
for himself and his spouse for 15 years after termination of employment as
follows: (1) until Executive and his spouse,

9 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

respectively, reach the eligible age for Medicare, the retiree health care
coverage for each shall be substantially similar to coverage maintained for
PremierWest employees ("Group Coverage") and (2) after Executive and his spouse,
respectively, reach the eligible age for Medicare, PremierWest will provide
Medicare Supplemental Insurance comparable to the best of such policies offered
by a major insurance carrier in the market area. Eligibility to participate in
the Group Coverage shall be conditioned upon: i) coverage under similar
insurance programs not being available to Executive and his spouse under benefit
plans provided by another employer of Executive or his spouse; and ii) coverage
under similar insurance programs immediately prior to enrollment in the Group
Coverage programs. If Executive dies within 15 years after termination of
employment, Executive's spouse shall continue to receive retiree health care
coverage on the same terms and conditions that Executive would have; provided,
however, such spousal coverage will expire no later than 15 years after
termination of Executive's employment.

         9.4 Long-Term Care Insurance. To the extent premiums on Executive's and
his spouse's long-term care insurance remain to be paid, if PremierWest has made
a payment within the previous 12 months, PremierWest shall continue to pay the
remaining long-term care insurance premiums for Executive and Executive's spouse
until fully paid or until Executive's death. If Executive dies and Executive's
spouse is the beneficiary of the death benefit under Executive Survivor Income
Agreement, Executive's spouse has the option to request that PremierWest pay the
remaining premiums on her long term care insurance policy and in exchange
PremierWest will reduce the amount of the payment to Executive's spouse under
Executive Survivor Income Agreement by the amount of such remaining premium
payments.

     10. CONSIDERATION FOR RELEASE OF CLAIMS. In the event of (i) Termination
Without Cause, (ii) Termination for Good Reason, or (iii) if termination occurs
for any reason other than Termination For Cause more than six (6) months after a
Change in Control, (each an "Eligible Termination Event") PremierWest will offer
and Executive may choose to execute the Separation Agreement, attached hereto as
Exhibit A, which provides for the release of claims against PremierWest.
Provided Executive executes and does not revoke Section 7(a) of the Separation
Agreement, Executive will be entitled to the benefits listed below in this
Section 10 in consideration for the release of claims.

         10.1 Normal Retirement Benefits. Executive will be entitled to all of
the benefits in Section 9 that Executive would have received had the employment
terminated due to Retirement.

    11. CONSIDERATION FOR NOT COMPETING.

            11.1 Self-Imposed Limitation.  In the event of an Eligible
Termination Event (as defined in Section 10 above), Executive may choose to
indicate in the Separation Agreement that Executive does not intend to engage in
certain activities competitive to PremierWest, identified in Section 2 of the
Separation Agreement, attached hereto as Exhibit A. For as long as Executive
does not engage in such activities, up to a maximum of two years (the "Optional

10 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

Restriction Period"), PremierWest will pay Executive the consideration set forth
in Section 11.2. Unless Executive executes the Separation Agreement (regardless
of whether Executive revokes Section 7(a) of the Separation Agreement) and
indicates Executive's intention not to engage in the competitive activities,
PremierWest will not compensate Executive for refraining from engaging in such
activities.

         11.2 Amount/Payment of Consideration. As consideration for each month
during the Optional Restriction Period that Executive does not engage in the
competitive activities, PremierWest will continue to pay Executive's monthly
Base Salary. Payment of the consideration will be made starting the next regular
pay period following Executive's execution of the Separation Agreement.

     12. CHANGE IN CONTROL RETENTION BONUS. If Executive remains employed with
PremierWest or its successor for six (6) months following a Change in Control,
as additional compensation for assisting PremierWest with the Change in Control
transition and as a reward for continued service, upon termination of employment
(other than Termination For Cause), PremierWest will pay Executive an amount of
cash equal to the amount of interest that would have accrued had PremierWest,
upon the six month anniversary of the Change in Control, paid to Executive's
Deferral Account under the Deferred Compensation Agreement, an amount equal to
one times the sum of (i) Executive's annual Base Salary and (ii) the amount of
any bonuses or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurred, or the
subsequent year, if ended, whichever is greater).

     13. IRC 280G. If aIl or any portion of the amounts payable to Executive
pursuant to this Agreement, the Benefit Agreements described in Section 5.10 and
the Stock Option Agreement described in Section 5.3, either alone or together
with other payment which the Executive has the receive to receive from
PremierWest, constitute "excess parachute payments" within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), that
are subject to the excise tax imposed by Section 4999 of the Code (or similar
tax and/or assessment), Executive shall be responsible for the payment of such
excise tax and PremierWest shall be responsible for any loss of deductibility
related thereto; provided, however, that PremierWest and Executive shall
cooperate with each other and use all reasonable efforts to minimize to the
fullest extent possible the amount of excise tax imposed by Section 4999 of the
Code. If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable by
Executive is greater than the amount initially so determined, then Executive
shall pay an amount equal to the sum of such additional excise taxes and any
interest, fines and penalties resulting from such underpayment. The
determination of the amount of any such excise taxes shall be made by the
independent accounting firm employed by PremierWest immediately prior to the
Change in Control or such other independent accounting firm or advisor as may be
mutually agreeable to PremierWest and Executive in the exercise of their
reasonable good judgment.

11 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

    14. CONFIDENTIALITY AND CREATIVE WORK.

            14.1 Nondisclosure. Executive covenants and agrees that he will not
reveal to any person, firm, or corporation any Confidential Information of any
nature concerning PremierWest or its business, or anything connected therewith.
"Confidential Information" means all of PrernierWest's confidential and
proprietary information and trade secrets in existence on the date hereof or
existing at any time during the term of this Agreement, including but not
limited to:

                     (a) the whole or any portion or phase of any business
plans, financial information, purchasing data, supplier data, accounting data,
or other financial information;

                     (b) the whole or any portion or phase of any research and
development information, design procedures, algorithms or processes, or other
technical information;

                     (c) the whole or any portion or phase of any marketing or
sales information, sales records, customer lists, prices, sales projections, or
other sales information; and

                     (d) trade secrets, as defined from time to time by the laws
of the State of Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of PremierWest, or (2) by or through
action of another person not in violation of non-disclosure covenant with
PremierWest. This Section does not prohibit disclosure required by an order of a
court having jurisdiction or a subpoena from an appropriate governmental agency
or disclosure made by Executive in the ordinary course of business and within
the scope of his authority. 14.2 Return of Material. Executive agrees to deliver
or return to PremierWest upon termination of employment, or as soon thereafter
as possible, all written information and any other similar items furnished by
PremierWest or prepared by Executive in connection with his services hereunder.
Executive will retain no copies thereof after termination of Executive's
employment.

         14.2 Injunctive Relief. Executive acknowledges that it is impossible to
measure in money the damages that will accrue to PremierWest if Executive fails
to observe the obligations imposed on him by this Section. Accordingly, if
PremierWest institutes an action to enforce the provisions hereof, Executive
hereby waives the claim, or defense that an adequate remedy at law is available
to PremierWest, and Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.

12 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

         14.3 Creative Work. Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during his employment with PremierWest, regardless of when or where such work or
work product was produced, constitutes work made for hire, all rights of which
are owned by PremierWest. Executive hereby assigns to PremierWest Bancorp and to
PremierWest Bank all rights, title, and interest, whether by way of copyrights,
trade secret, trademark, patent, or otherwise, in all such work or work product,
regardless of whether the same is subject to protection by patent, trademark, or
copyright laws.

    15. DISPUTE RESOLUTION.

            15.1 Arbitration. The parties agree to submit any dispute arising
under this Agreement to final, binding, private arbitration in Medford, Oregon.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Agreement, but disputes about its negotiation,
drafting, or execution. The dispute will be determined by a single arbitrator
and governed by the then-existing rules of arbitration procedure in Jackson
County Circuit Court, except as set forth herein. Instead of filing of a civil
complaint in Jackson County Circuit Court, a party will commence the arbitration
process by noticing the other party. The parties will choose an arbitrator who
specializes in employment conflicts from the arbitration list for Jackson County
Circuit Court. If no such arbitrator is available, the parties will choose a
similarly qualified arbitrator from any other arbitration list for other Circuit
Courts in Oregon. If the parties are unable to agree on an arbitrator within ten
(10) days of receipt of the list of arbitrators, each party will select one
attorney from the list, and those two attorneys shall select the arbitrator from
the list (with each of the two selecting attorneys then concluding their
services and each being compensated by the party selecting each attorney,
subject to recovery of such fees under Section 15.2). The arbitrator may charge
his or her standard arbitration fees rather than the fees prescribed in the
Jackson County Circuit Court arbitration procedures. The arbitrator will have
full authority to determine all issues, including arbitrability, to award any
remedy, including permanent injunctive relief, and to determine any request for
attorneys' fees, costs and expenses in accordance with Section 15.2. There shall
be no right to review of the arbitrator's decision in court. The arbitrator's
award may be reduced to final judgment or decree in Jackson County Circuit
Court.

         15.2 Expenses/Attorneys' Fees. The prevailing party shall be awarded
all costs and expenses of the proceeding, including, but not limited to,
attorneys' fees, filing and service fees, witness fees, and arbitrators' fees.
If arbitration is commenced, the arbitrator will have full authority and
complete discretion to determine the "prevailing party" and the amount of costs
and expenses to be awarded.

         15.3 Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for

13 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

injunctive relief shall not hinder or delay the arbitration process.

     16. NOTICES. All notices, requests, demands, and other communications
provided for by this Agreement will be in writing and shall be deemed sufficient
upon receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express), or three (3) business days after being
deposited in the U.S. mail as certified mail, return receipt requested, with
postage prepaid, if such notice is properly addressed. Unless otherwise changed
in writing, notice shall be properly addressed to Executive if addressed to the
address of Executive on the books and records of PremierWest at the time of
mailing of such notice, and properly addressed to PremierWest if addressed to
PremierWest Bancorp 503 Airport Road, Medford, OR 97504 Attention: Corporate
Secretary.

    17. GENERAL PROVISIONS.

         17.1 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Oregon.

         17.2 Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.

         17.3 Survival Provision. If any benefits provided under this Agreement
are still owed, or claims pursuant to this Agreement are still pending, at the
time of termination of this Agreement, this Agreement shall continue in force,
with respect to those obligations or claims, until such benefits are paid in
full or claims are resolved in full. The Sections related to Confidential
Information and Creative Work shall survive after termination of this Agreement
and shall be enforceable regardless of any claim Employee may have against
PremierWest.

         17.4 Captions and Counterparts. The captions in this Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

         17.5 Entire Agreement. Except as otherwise stated herein, this
Agreement constitutes the sole Agreement of the parties regarding Executive's
benefits upon termination of employment and together with PremierWest's employee
handbook governs the terms of Executive's employment. Where there is a conflict
between the employee handbook and this Agreement, the terms of this Agreement
shall govern.

         17.6 Previous Agreement. This Agreement supersedes all prior oral and
written agreements between Executive and PremierWest, or any affiliates or
representatives of PremierWest regarding the subject matters set forth herein.

14 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

         17.7 Waiver/Amendment. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part thereof or the right of
any party thereafter to enforce each and every such provision. No waiver or any
breach of this Agreement shall be held to be a waiver of any other or subsequent
breach.

        17.8  Assignment.

                (a) Executive shall not assign or transfer any of Executive's
rights pursuant to this Agreement, wholly or partially, to any other person or
to delegate the performance of its duties under the terms of this Agreement. If
Executive attempts an assignment or transfer that is contrary to this Section,
PremierWest shall have no liability to pay any amount to the assignee or
transferee.

                 (b) The rights and obligations of PremierWest under this
Agreement shall inure to the benefit of and be binding in each and every respect
upon the direct and indirect successors and assigns of PremierWest's, regardless
of the manner in which the successors or assigns succeed to the interests or
assets of PremierWest's. If this Agreement is not otherwise transferred to and
assumed by PremierWest's successor or assign by operation of law, PremierWest
shall require such successor of substantially all of the business or assets of
PremierWest Bancorp to expressly assume and agree to perform PremierWest's
obligations hereunder.

                 (c) This Agreement shall not be terminated by the voluntary or
involuntary dissolution of PremierWest, by any merger, consolidation or
acquisition where PremierWest is not the surviving corporation, by any transfer
of all or substantially all of PremierWest's assets, or by any other change in
PremierWest's structure or the manner in which PremierWest's business or assets
are held. Executive's employment shall not be deemed terminated upon the
occurrence of one of the foregoing events.

                 (d) This Agreement will inure to the benefit of and be
enforceable by Executive's personal or legal representatives, executives,
administrators, successors, heirs, distributees and legatees.

     18. ADVICE OF COUNSEL. Executive acknowledges that, in executing this
Agreement, Executive has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation hereof.

15 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

         IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

PREMIERWEST BANCORP                            EXECUTIVE
By: /s/ John L. Anhorn                                         /s/ James M.
Ford                      
Its: President & CEO                                          James M. Ford

 

PEMIERWEST BANK
By: /s/ John L. Anhorn                        
Its: President & CEO                          

 


16 - EMPLOYMENT AGREEMENT - JAMES M. FORD

--------------------------------------------------------------------------------

Exhibit A - Employment Agreement

SEPARATION AGREEMENT

     This SEPARATION AGREEMENT (this "Agreement") is entered into as of this
____ day of ______ , 20 _ , by and among PremierWest Bancorp, an Oregon
corporation, PremierWest Bank, an Oregon-chartered bank and wholly owned
subsidiary of PremierWest Bancorp (the "Bank"), and James M. Ford (the
"Executive"). (PremierWest Bancorp, the Bank, and their subsidiaries and
affiliates, including any entity or organization controlling, controlled by, or
under common control with PremierWest Bancorp or the Bank, are hereinafter
sometimes referred to collectively or individually as the "Corporation").

     WHEREAS, Executive, PremierWest Bancorp, and the Bank entered into an
Employment Agreement dated effective as of __________, 2005 (as the same may be
amended, the "Employment Agreement") which provided that the Corporation would
provide certain benefits to Executive after termination of his employment under
certain circumstances specified in the Employment Agreement as consideration for
Executive's for release of claims against PremierWest and certain other benefits
as consideration for Executive's agreement not to engage in certain competitive
activities for a specified period of time;

     WHEREAS, Executive's employment will terminate on ____________ , 20 ___
(the "Termination Date");

     WHEREAS, Executive has consulted with counsel of Executive's choice
concerning this Agreement, or Executive has chosen not to consult with counsel,
and Executive, and as applicable Executive's counsel, have had the opportunity
to discuss with the Corporation the terms and conditions of this Agreement; and

     NOW THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation and Executive hereby agree as follows.

        1. Consideration for Release of Claims. Provided Executive does not
revoke Section 7(a) and complies with the terms of this Agreement, the
Corporation will provide Executive the benefits set forth in Section 10 of the
Employment Agreement.

         2. Declared Intent Not to Compete. Executive hereby indicates that
Executive intends / does not intend [indicate by crossing through the
inapplicable language] to refrain from engaging in certain activities specified
in Section 2.1 ("Competitive Activities") for some period of time following
termination of employment. If Executive has indicated an intent not to engage in
Competitive Activities, in consideration for each month Executive refrains from
engaging in Competitive Activities, the Corporation will pay Executive the
monthly payments as described in Section 11 of the Employment Agreement until
the earlier of (i) when Executive engages in a Competitive Activity or (ii) the
end of the Optional Restriction Period, which is [one year/two

EXHIBIT "A"

--------------------------------------------------------------------------------

years] after the date on which Executive's termination of employment becomes
effective.

        2.1 Competitive Activities. Competitive Activities include:

                 (a) Becoming associated with any entity, whether as an owner,
principal, partner, director, trustee, employee, agent, consultant, or
stockholder (except as a holder of 1% or less of the outstanding voting stock of
a company) that is engaged or proposes to engage in any business that solicits,
deposits or offers loans and is located within a 30 mile radius of any of the
Corporation's offices or branches (a "Competitor");

                 (b) Encouraging or soliciting or assisting any other person or
firm in encouraging or soliciting any person who, during the two-year period
preceding Executive's termination of employment, is or was engaged in a business
relationship with the Corporation to terminate the person's relationship with
the Corporation or to engage in a business relationship with a Competitor; or

                 (c) Inducing any employee of the Corporation to terminate
employment with the Corporation and, either individually or as owner, principal,
partner, director, trustee, agent, employee, consultant or otherwise, employing,
offering employment, or causing employment to be offered to any person who is or
was employed by the Corporation unless such person shall have ceased to be
employed by such entity for a period of at least six months.

         2.2 Notice of Activities. If Executive has indicated above an intent
not to engage in Competitive Activities, Executive will notify the Corporation
before engaging in any such activities. If Executive fails to give such notice
and continues to receive payments under this Section, Executive shall not be
entitled to keep any payments received after engaging in a Competitive Activity.

         2.3 Not Enforceable Covenant. This is not a covenant not to compete and
the Corporation may not seek injunctive relief to prohibit Executive from
engaging in a Competitive Activity. If Executive chooses to engage in a
Competitive Activity, the Corporation will cease making monthly payments of the
consideration.

     3. Nondisclosure . Executive covenants and agrees that he will not reveal
to any person, firm, or corporation any Confidential Information of any nature
concerning the Corporation or concerning the business of any of them. As used in
this Agreement, the term "Confidential Information" means all of the
Corporation's confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to -

            (a)  the whole or any portion or phase of any business plans,
financial information, purchasing data, supplier data, accounting data, or other
financial information,

EXHIBIT "A"

--------------------------------------------------------------------------------

            (b) the whole or any portion or phase of any research and
development information, design procedures, algorithms or processes, or other
technical information,

                (c) the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and

            (d) trade secrets, as defined from time to time by the laws of the
State of Oregon.

Notwithstanding the foregoing, Confidential Information excludes information
that, as of the date hereof or at any time after the date hereof, is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of the Corporation, or (2) by or through
action of another person not in violation of a nondisclosure covenant with the
Corporation. This Section does not prohibit disclosure required by an order of a
court having jurisdiction or a subpoena from an appropriate governmental agency
or disclosure made by Executive in the ordinary course of business and within
the scope of his authority.

     4. Return of Materials. Executive agrees to deliver or return to the Bank
upon termination of employment or as soon thereafter as possible all written
information and any other similar items furnished by the Corporation or prepared
by Executive in connection with his service to the Corporation. Executive will
retain no copies thereof after termination of employment.

     5. Creative Work. Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during the term of his employment with the Corporation, regardless of when or
where such work or work product was produced, constitutes work made for hire,
all rights of which are owned by the Corporation. Executive hereby assigns to
PremierWest Bancorp and to the Bank all rights, title, and interest, whether by
way of copyrights, trade secret, trademark, patent, or otherwise, in all such
work or work product, regardless of whether the same is subject to protection by
patent, trademark, or copyright laws.

    6. Agreement to Cooperate with the Corporation Through the Date of
Termination. Executive agrees to cooperate as directed by the Corporation with
the Corporation and its customers through the Termination Date and throughout
the term of any post-employment consulting agreement, if any. If Executive fails
to cooperate to the Corporation's satisfaction as reasonably determined by the
Corporation, Executive shall be deemed to have resigned for purposes of
determining benefits under the Employment Agreement, but the other provisions of
this Agreement shall remain in full force and effect.

EXHIBIT "A"

--------------------------------------------------------------------------------

    7.  Release of Claims.

                (a) Release and Covenant Not to Sue. As consideration for
receipt of certain benefits specified in the Employment Agreement, Executive, on
his or her own behalf and on behalf of Executive's heirs, executors, successors,
and assigns hereby releases the Corporation, its directors, officers,
executives, managers, and employees from any and all debts, claims, demands,
rights, actions, causes of action, suits, or damages whatsoever and of every
kind and nature, whether known or unknown, contingent or otherwise (collectively
the "Claims"), against the Corporation and the others released herein, relating
to or arising out of Executive's termination, except to the extent such Claims
cannot under applicable law be released. Executive also covenants not to sue or
file or cause to be filed any complaint with any federal, state, or local agency
or in any court against the Corporation or the others released herein regarding
any matter related to Executive's termination of employment with the
Corporation, including but not limited to any Claims under the Age
Discrimination in Employment Act or any similar federal, state or local law,
except to the extent such Claims cannot under applicable law be released. The
release of liability set forth herein does not extend to rights or claims that
may arise from events occurring after execution of this Agreement, including but
not limited to claims for the enforcement of this Agreement, or to Executive's
exercise of rights under the Consolidated Omnibus Budget Reconciliation Act of
1986 to continued insurance, if applicable.

             (b) Acceptance and Revocation Period. Executive shall have a period
of 21 days from the date of delivery of this Agreement to accept Section 7(a) of
this Agreement. Executive shall have a period of seven days after his execution
of this Agreement during which Executive may revoke his acceptance of Section
7(a) of this Agreement by providing written notice of revocation to PremierWest
Bancorp. Any such acceptance or revocation must be addressed to the Chairman,
PremierWest Bancorp, 503 Airport Road, Medford, Oregon 97504 or such other
address as Executive may be directed in writing by PremierWest Bancorp to
provide such acceptance or revocation. To be effective, the acceptance or
revocation must be received no later than 5:00 p.m. Pacific Time within the
applicable time period. The 21-day acceptance period may be waived by Executive,
but the seven-day revocation period may not be waived. If Executive's acceptance
of Section 7(a) of this Agreement is not affirmatively revoked in writing by
Executive during the seven-day revocation period, it shall be deemed to have
been accepted and not revoked. Section 7(a) of this Agreement shall not be
effective or enforceable until the seven-day revocation period has expired. If
Executive properly executes his right to revoke acceptance of Section 7(a), the
remainder of this Agreement shall nevertheless remain in full force and effect.

     8. No Admission of Wrongdoing. Executive acknowledges and agrees that
nothing in this Agreement constitutes or shall be construed as an admission of
liability or wrongdoing on the part of the Corporation or the others released
herein.

     9. Successors. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Corporation and its successors and assigns.

EXHIBIT "A"

--------------------------------------------------------------------------------

     10. Severabilitv. The provisions of this Agreement shall be deemed
severable. The invalidity or unenforceability of any provision shall not affect
the validity or enforceability of the other provisions of this Agreement. Any
provision held to be invalid or unenforceable shall be reformed to the extent
(and only to the extent) necessary to make it valid and enforceable.

     11. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by and construed in accordance
with the substantive laws of the State of Oregon, without giving effect to the
principles of conflict of laws of such State.

     12. Arbitration. The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Medford, Oregon. The
disputes subject to arbitration include not only disputes involving the meaning
or performance of the Agreement, but disputes about its negotiation, drafting,
or execution. The dispute will be determined by a single arbitrator and governed
by the then-existing rules of arbitration procedure in Jackson County Circuit
Court, except as set forth herein, instead of filing of a civil complaint in
Jackson County Circuit Court, a party will commence the arbitration process by
noticing the other party. The parties will choose an arbitrator who specializes
in employment conflicts from the arbitration list for Jackson County Circuit
Court. If no such arbitrator is available, the parties will choose a similarly
qualified arbitrator from any other arbitration list for other Circuit Courts in
Oregon. If the parties are unable to agree on an arbitrator within ten (10) days
of receipt of the list of arbitrators, each party will select one attorney from
the list, and those two attorneys shall select the arbitrator from the list
(with each of the two selecting attorneys then concluding their services and
each being compensated by the party selecting each attorney, subject to recovery
of such fees under Section 13). The arbitrator may charge his or her standard
arbitration fees rather than the fees prescribed in the Jackson County Circuit
Court arbitration procedures. The arbitrator will have full authority to
determine all issues, including arbitrability, to award any remedy, including
permanent injunctive relief, and to determine any request for attorneys' fees,
costs and expenses in accordance with Section 13. There shall be no right to
review of the arbitrator's decision in court. The arbitrator's award may be
reduced to final judgment or decree in Jackson County Circuit Court.

     13. Expense/Attorneys' Fees. The prevailing party shall be awarded all
costs and expenses of the proceeding, including, but not limited to, attorneys'
fees, filing and service fees, witness fees, and arbitrators' fees. If
arbitration is commenced, the arbitrator will have full authority and complete
discretion to determine the "prevailing party" and the amount of costs and
expenses to be awarded.

     14. Injunctive Relief. Notwithstanding any other provision of this
Agreement, an aggrieved party may seek a temporary restraining order or
preliminary injunction in Jackson County Circuit Court to preserve the status
quo during the arbitration proceeding, provided however, that the party seeking
relief agrees that ultimate resolution of the dispute will still be determined
through arbitration and not through court process. The filing of the court
action for

EXHIBIT "A"

--------------------------------------------------------------------------------

injunctive relief shall not hinder or delay the arbitration process.

     15. This Agreement is Not Exclusive. This Agreement does not supersede any
other agreement to which Executive may be party with the Corporation relating to
noncompetition, nondisclosure, or the other matters referred to in this
Agreement, whether those noncompetition, nondisclosure, or other provisions are
contained in an employment agreement, a severance agreement, a salary
continuation agreement, or any other agreement. This Agreement is in addition to
any such other agreement(s). In case of conflict between this Agreement, on one
hand, and any such other agreement(s), on the other, the agreement that was
executed last shall govern.

     16. Defined Terms. Terms used but not denned in this Agreement shall have
the meanings given to them in the Employment Agreement.

IN WITNESS WHEREOF, Executive, PremierWest Bancorp, and the Bank have executed
this Separation Agreement effective as of the day and year first set forth
above.

PREMIERWEST BANCORP:
By: ___________________
Its: ___________________
 

PREMIERWEST BANK
By: ___________________
Its: ___________________



     By signing below, I hereby agree to and accept all provisions of this
Separation Agreement, specifically including but not limited to the release and
covenant not to sue that is set forth in Section 7(a) of this Separation
Agreement. I understand that I have seven days after the date of my execution of
this Separation Agreement to revoke my acceptance of the release and covenant
not to sue contained in Section 7(a) of the Separation Agreement, and that if I
do not revoke my acceptance by 5:00 p.m. Pacific Time on that date the release
and covenant not to sue will become effective. I understand that if I do revoke
my acceptance of the release and covenant not to sue, I will forfeit all
consideration for the release of claims as set forth in Section 10 of the
Employment Agreement.

EXECUTIVE:

_______________________________
James M. Ford
Date signed: ___________________

EXHIBIT "A"

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------